Title: To James Madison from William Lee, 25 February 1808
From: Lee, William
To: Madison, James



Sir,
Bordeaux February 25th 1808

Since my respects of the 13th nothing has transpired respecting the intentions of this Government, as relates to the numerous Vessels I then stated to you were detained in the ports of this Kingdom.  Some of the Consignees of the Vessels under seizure in this port, are led to hope by advices from their friends at Paris, a favorable issue to their reclamations but, from General Armstrong’s silence on this head I am led to believe the Emperor, has as yet come to no determination.  The General announced to me some days ago dispatches for you but the Gentleman who was to have brought them, has arrived and informs me the General could not close them as he had not recd. a communication from the Government which he had been hourly expecting for some days.  The best informed men both at Paris and in this place feel now persuaded that the United States will escape engaging in the contest on either side.  They draw their conclusions from the belief that the Embargo will be kept on and that we shall be content to live without commerce until the conflict is ended.
The French it is said have taken possession of the strong fortress of Pampeluna in Upper Navarre about fifty miles from Bayonne.  Prince Murat left this City at noon  All the Imperial Guards & other troops to the amount of about five thousand followed after him.  The Emperors mamelukes arrived yesterday and he is expected after tomorrow.  It is understood that seventy thousand troops are still to pass thru this place in the course of ten or fifteen days.  They with what have already passed will make at least two hundred thousand men.  The Monks of Spain are hiding their treasure and flying in every direction.  With great respect your Obedient Servant

Wm. Lee

